Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Information Disclosure Statement (IDS) filed on 7/16/21 was considered.
2.	Claims 2-21 are pending.

Double Patent Rejection
 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claim 17-21 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 1-11 of U.S. Patent No. 11,004,493 .  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the reasons set forth below.
Claim 17-21  are rejected in view of claim 1-12 of the “493 patent.  Similar to the claimed invention, claim 1-12 of the patent recites a “an apparatus, comprising: a memory array comprising a plurality of memory cells; an amplifier component; and a sense component, the apparatus configured to: generate, at the amplifier component, a first sense signal based at least in part on coupling a memory cell of the memory array with a digit line of the memory array, wherein the first sense signal comprises a recoil portion associated with the memory cell; generate, at the amplifier component, a second sense signal based at least in part on generating the first sense signal, wherein generating the second sense signal cancels the recoil portion associated with the memory cell; and determine, at the sense component, a logic state stored by the memory cell based at least in part on coupling the amplifier component with the sense component after generating the second sense signal.” As can be seen, the patent protection for the claimed invention has already been granted to the earlier filed application.  

eTerminal Disclaimer
3. 	The USPT© internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to
http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4. 	Claims 17-21 would be allowable if an eTerminal Disclaimer signed and filed by an attorney or agent of record to overcome the obviousness-type double patenting rejection.

Allowable Subject Matter
5.	Claim 2-16 are allowable.
	The prior art of record does not disclose in combination with other features, 
a method, comprising generating a first sense signal based at least in part on coupling a storage element of a memory cell of a memory array with a digit line of the memory array, wherein the first sense signal comprises a recoil portion associated with the memory cell; generating a second sense signal based at least in part on generating the first sense signal, wherein generating the second sense signal cancels the recoil portion associated with the memory cell; and determining a logic state stored by the memory cell based at least in part on generating the second sense signal.
	Prior art of record also does not disclose in combination with other features, an apparatus, comprising a memory array comprising a plurality of memory cells; an amplifier component; and a sense component, the apparatus configured to: generate, at the amplifier component, a first sense signal based at least in part on coupling a memory cell of the memory array with a digit line of the memory array, wherein the first sense signal comprises a recoil portion associated with the memory cell; generate, at the amplifier component, a second sense signal based at least in part on generating the first sense signal, wherein generating the second sense signal cancels the recoil portion associated with the memory cell; and determine, at the sense component, a logic state stored by the memory cell based at least in part on coupling the amplifier component with the sense component after generating the second sense signal.


Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure.  Murphy (9997232) and (10692564) discloses a methods, systems, and devices having a sense amplifier may be used to precharge an access line to increase the reliability of the sensing operation. The access line may then charge share with the memory cell and a capacitor, which may be a reference capacitor, which may result in high-level states and low-level states on the access line. By precharging the access line with the sense amplifier and implementing charge sharing between the access line and a capacitor, the resulting high-level state and the low-level states on the access line may account for any offset voltage associated with the sense amplifier.

7.	When responding to the office action, Applicants’ are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist the examiner to locate the appropriate paragraphs.
8.	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the date of this letter.  Failure to respond within the period for response will cause the application to become abandoned (see MPEP 710.02 (b)).
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Connie Yoha whose telephone number is (571) 272-1799.  The examiner can normally be reached on Mon. - Fri. from 8:00 A.M. to 5:30 PM.  The examiner's supervisor, Alexander Sofocleous, can be reached at (571) 272-0635.  The fax phone number for this Group is (571) 273-8300. 
10.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov Should you have questions on access to the Private Pair system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/CONNIE C YOHA/Primary Examiner, Art Unit 2825